Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 7, 2015

                                     No. 04-15-00110-CV

                          ESTATE OF WILLIAM H. MCNUTT,
                                          Appellant
                        From the County Court, Kimble County, Texas
                                    Trial Court No. 2284
                          Honorable Joe Loving, Jr., Judge Presiding


                                        ORDER
        The clerk’s record in this appeal was due April 21, 2015. When neither the record nor a
notice of late record was filed, this court sent a letter to the Kimble County Clerk advising her
the record was past due and requesting a response. On May 4, 2015, the clerk filed a notification
of late record, stating additional time was needed to prepare the record because of the clerk’s
work load and recent and upcoming attendance at several conferences. The clerk requested an
extension of time until June 28, 2015, a Sunday, to file the record. We GRANT the clerk’s
request for additional time to file the clerk’s record and ORDER the clerk to file the clerk’s
record in this court on or before Monday, June 29, 2015. This extension gives the clerk an
additional sixty-nine days from the original due date in which to file the record.



                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of May, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court